ACCEPTED
                                                                                                    05-15-00102-CV
                                                                                          FIFTH COURT OF APPEALS
                                                                                                   DALLAS, TEXAS
                                                                                               1/30/2015 2:45:04 PM
                                                                                                         LISA MATZ
                                                                                                             CLERK

                                     CAUSE NO. PR-11-3533-2

IN RE: ESTATE OF                                   §             IN THE PROBATE COURT
                                                                                   FILED IN
                                                   §                        5th COURT OF APPEALS
FREDERIC B. ASCHE, JR.                             §                        OF DALLAS, TEXAS
                                                   §                        1/30/2015 2:45:04 PM
DECEASED                                           §             DALLAS   COUNTY,   TEXAS
                                                                                  LISA MATZ
                                                                                    Clerk



                                       NOTICE OF APPEAL


        Intervenor Baylor University Medical Center (“Baylor”), under Texas Rule of Appellate

Procedure 25.1, states its intent to appeal the Final Judgment and Order Admitting Will to

Probate and Authorizing Letters Testamentary (the “Final Judgment”) signed by this Court in the

above-referenced cause on December 31, 2014. This notice and appeal encompass the rulings,

declarations, and awards adverse to Baylor in the Final Judgment, as well as all pre-trial and

post-trial orders and rulings adverse to Baylor that were incorporated into, merged into, issued

concurrently with, or relied upon in making the Final Judgment, and also any post-judgment

orders or rulings adverse to Baylor. The trial court style is In re: Estate of Frederic B. Asche,

Jr., Deceased, the trial court cause number is PR-11-3533-2, and the trial court is the Probate

Court No. 2 of Dallas County, Texas. Baylor appeals to the Court of Appeals for the Fifth

District of Texas at Dallas.




Intervenor Baylor University Medical Center’s Notice of Appeal                           PAGE 1
15007840_1
Dated: January 30, 2015.

                                                /s/ Nina Cortell
                                                Nina Cortell
                                                    State Bar No. 04844500
                                                    E-Mail: nina.cortell@haynesboone.com
                                                Ben L. Mesches
                                                    State Bar No. 24032737
                                                    E-Mail: ben.mesches@haynesboone.com
                                                HAYNES AND BOONE, LLP
                                                2323 Victory Avenue, Suite 700
                                                Dallas, TX 75219
                                                Telephone: (214) 651-5000
                                                Facsimile: (214) 651-5940


                                                Raymond E. LaDriere, II
                                                   State Bar No. 11817500
                                                   E-Mail: rladriere@lockelord.com
                                                Kirsten M. Castañeda
                                                   State Bar No. 00792401
                                                   Email: kcastaneda@lockelord.com
                                                LOCKE LORD LLP
                                                2200 Ross Avenue, Suite 2200
                                                Dallas, Texas 75201-6776
                                                Telephone: (214) 740-8000
                                                Facsimile: (214) 740-8800


                                                Counsel for Intervenor
                                                Baylor University Medical Center




Intervenor Baylor University Medical Center’s Notice of Appeal                             PAGE 2
15007840_1
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 30, 2015, I electronically transmitted the
attached document to the Clerk of the Probate Court in Dallas County, Texas using the electronic
filing system of the Court. The electronic case filing system sent a “Notice of Electronic Filing”
to the attorneys of record who have consented in writing to accept this Notice as service of this
document by electronic means. I further certify that a copy has been sent via United States first
class mail, postage prepaid, to the persons who do not receive electronic notice pursuant to the
Court’s electronic filing system.


                                                /s/ Ben L. Mesches
                                                Ben L. Mesches




Intervenor Baylor University Medical Center’s Notice of Appeal                             PAGE 3
15007840_1